Appeal of CHARLES A. HOLMAN.Holman v. CommissionerDocket No. 637.United States Board of Tax Appeals1 B.T.A. 628; 1925 BTA LEXIS 2846; February 27, 1925, decided Submitted February 18, 1925.  *2846 Mr. Charles A. Holman, the taxpayer, pro se.Ward Loveless, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  Before GRAUPNER, LANSDON, LITTLETON, and SMITH.  FINDINGS OF FACT 1.  The taxpayer is a Georgia proprietorship with offices at Savannah, Ga.2.  The tax in controversy is income tax for the calendar year 1918, and involves a deficiency of $2,034.06.  3.  The taxpayer kept his books of account on an accrual basis for the calendar year 1918, but presents this appeal to the Board on the allegation that the Commissioner erred in refusing to permit him to make his income-tax return on an installment plan basis for the same year.  DECISION.  The determination by the Commissioner is approved.